Citation Nr: 0215193	
Decision Date: 10/29/02    Archive Date: 11/06/02

DOCKET NO.  99-22 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased (compensable) rating for history 
of plantar wart of the left foot.  


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to June 
1972.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which established service connection 
(noncompensable) for history of plantar wart of the left 
foot. 

After the case was certified to the Board, additional 
treatment records were obtained and, in accordance with 
38 C.F.R. § 903 (2002), copies of such evidence and 
opportunity to comment were furnished to the veteran and his 
representative.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.   

2.  The claims file does not include a current medical 
diagnosis of plantar wart pathology of the left foot or 
residuals therefrom.


CONCLUSION OF LAW

The criteria for entitlement to an increased (compensable) 
rating for history of plantar wart of the left foot are not 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. Part 4, § 4.118, Diagnostic Code 
7819-7806 (2002); see also new regulations at 66 Fed. Reg. 
45630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159), promulgated pursuant to the enabling 
statute.   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 was recently 
enacted.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2001) (VCAA).  This new legislation provides among other 
things for notice and assistance to claimants under certain 
circumstances.  See also new regulations at 66 Fed. Reg. 
45630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159), promulgated pursuant to the enabling 
statute.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

The Board finds that the veteran was provided ample and 
adequate notice as to the evidence needed to substantiate his 
claim in the various rating decisions, statements and 
supplemental statements of the case and other development 
letters over the years. 

Satisfactory efforts have been made to ensure that all 
relevant evidence has been associated with the claims file.  
A recent VA examination was afforded and extensive treatment 
records have been obtained.  The veteran has been offered an 
opportunity to submit additional evidence in support of his 
claim.  The issue on appeal pertains to an increased 
evaluation and, in that context, the duty to assist falls 
squarely on the VA, to include affording hearings, obtaining 
identified evidence, government records, affording 
examinations, where appropriate and etc. where such would be 
helpful, relevant and necessary for a full and fair 
adjudication of his claim.  Satisfactory efforts have been 
made in these regards. 

In the context of an increased rating, the subject of "which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant", 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), is of 
questionable relevance in light of VA's long-standing duty to 
assist with respect to this type of claim and the VA's 
particular efforts in regards to the veteran's claim versus 
any tacit obligation of the veteran.  Under the circumstances 
of this case, where there has been substantial compliance 
with the VCAA, additional development would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  The Board concludes that given the 
completeness of the present record which shows substantial 
compliance with the notice/assistance provisions of the new 
legislation, the Board finds no prejudice to the veteran by 
proceeding with appellate review.  See Bernard. 

In short, the Board concludes that the duty to assist has 
been satisfied, as well as the duty to notify the veteran of 
the evidence needed to substantiate his claim, and the Board 
will proceed with appellate disposition on the merits.

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  The higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  While lost time from work related to a 
disability may enter into the evaluation, the rating schedule 
is "considered adequate to compensate for considerable loss 
of working time from exacerbations proportionate" with the 
severity of the disability.  38 C.F.R. § 4.1.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "Court") has held that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

In adjudicating the increased rating claim, the Board 
determines whether (1) the weight of the evidence supports 
the claim, or (2) the weight of the "positive" evidence in 
favor of the claim is in relative balance with the weight of 
the "negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

As noted above, service connection (noncompensable) for 
history of plantar wart of the left foot was established 
pursuant to a July 1999 rating.  That noncompensable rating 
which was assigned was appealed.  It bears emphasis that the 
July 1999 rating separately denied entitlement to service 
connection for corn callosities of the left foot, which 
determination was not appealed and is, therefore, final.  

The veteran's service-connected history of a plantar wart of 
the left foot, currently evaluated as noncompensably 
disabling, is rated analogously under 38 C.F.R. § 4.118, 
Diagnostic Code 7819-7806.  Under this code, benign skin 
growths are to be rated as for eczema, thus warranting a zero 
percent rating for symptoms of slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area.  Id.  A 10 percent rating under this code requires 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  Id.  For a 30 percent rating, 
there must be exudation or itching constant, extensive 
lesions, or marked disfigurement.  Id.  A 50 percent rating 
requires ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or exceptionally 
repugnant.  Id.

Evaluation of the veteran's condition under other Diagnostic 
Codes would not be more beneficial to the veteran in the 
absence of such symptomatology demonstrating pertinent 
pathology or a more debilitating condition thereunder.  For 
example, the Board observes that no clinical evidence has 
suggested any disabling manifestation attributable to the 
veteran's plantar wart.  

The veteran was afforded a VA examination in July 1999.  A 
corn/callosity of the left plantar area was diagnosed, 
however, no plantar wart or residuals were identified.  
Moreover, the Board additionally observes that outpatient 
treatment records from November 1999 noted deep callouses 
over the first and fifth metatarsal head.  The veteran was 
fit with an antishock conform orthotic, which met the goal of 
relieving pressure over the area.  The veteran stated that he 
felt "no pressure with the met pad and insert in his shoe".  
No plantar wart pathology or manifestation was identified on 
examination or in the treatment records.  

The Board notes that the veteran's opinion as to medical 
matters, no matter how sincere, is without probative value 
because he, as a lay person, is not competent to establish a 
medical diagnosis or draw medical conclusions; such matters 
require medical expertise.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992). 

The absence of any plantar wart pathology or residual is 
determinative evidence governing whether a compensable 
evaluation may be assigned in this case.  In the absence of 
any relevant manifestation of the service-connected 
disability, the preponderance of the evidence is against 
assignment of a compensable rating, regardless of the 
evaluation criteria.  The Board also notes that the criteria 
for rating skin disabilities, 38 C.F.R. § 4.118, was amended 
effective August 30, 2002.  However, in the absence of any 
relevant active pathology associated with a plantar wart of 
the left foot, evaluation of the disability under the new 
criteria would be pointless.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran)

As a result, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to a 
compensable evaluation for service-connected plantar wart 
during the entire pendency of his appeal.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. § 4.118, Diagnostic Code 7899-7806; see 
Fenderson, supra.  The evidence is not so evenly balanced as 
to raise doubt concerning any material issue. 38 U.S.C.A. § 
5107(b).



ORDER

Entitlement to increased (compensable) evaluation for history 
of plantar wart of the left foot is denied. 



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

